02/25/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs October 27, 2020

           STATE OF TENNESSEE v. JASON MONROE GRIFFITH

                 Appeal from the Criminal Court for Sullivan County
                       No. S66986 William K. Rogers, Judge
                      ___________________________________

                            No. E2020-00259-CCA-R3-CD
                        ___________________________________


The Defendant, Jason Monroe Griffith, pleaded guilty to one count of attempted aggravated
burglary, seven counts of aggravated burglary, ten counts of theft of property, and one
count of conspiracy to commit aggravated burglary, and he entered a “best interest” plea
to one count of aggravated burglary pursuant to North Carolina v. Alford, 400 U.S. 25
(1970). The trial court imposed an effective sentence of 15 years and ordered the
Defendant to pay $10,750 in restitution. On appeal, the Defendant argues that the trial
court should have held a hearing regarding his ability to pay restitution and the
reasonableness of the restitution amount. After review, we reverse the judgment of the
trial court with respect to restitution and remand this case for a restitution hearing and entry
of amended judgments that reflect the amount of restitution and the manner of payment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Reversed
                                  and Remanded

ALAN E. GLENN, J., delivered the opinion of the court, in which JAMES CURWOOD WITT,
JR., and CAMILLE R. MCMULLEN, JJ., joined.

Melissa G. Owens, Kingsport, Tennessee, for the appellant, Jason Monroe Griffith.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Senior
Assistant Attorney General; Barry Staubus, District Attorney General; and J. Lewis
Combs, Assistant District Attorney General, for the appellee, State of Tennessee.


                                          OPINION

                                           FACTS
        On August 9, 2016, the Sullivan County Grand Jury returned a twenty-four-count
presentment against the Defendant, charging him with twelve counts of aggravated
burglary, six counts of theft of property valued over $500 but less than $1,000, four counts
of theft of property valued over $1,000 but less than $10,000, and one count of conspiracy
to commit aggravated burglary. On November 19, 2019, the Defendant entered guilty pleas
to one count of attempted aggravated burglary, seven counts of aggravated burglary, ten
counts of theft of property, one count of conspiracy to commit aggravated burglary, and he
entered an Alford plea to one count of aggravated burglary. The remainder of the counts
were dismissed pursuant to a plea agreement. The trial court sentenced the Defendant as a
Range III, persistent offender to a total effective sentence of 15 years in the Department of
Correction, with a release eligibility of forty-five percent. The Defendant was further
ordered to pay a $500 fine, court costs, and $10,750 in restitution.

        At the November 19, 2019 plea hearing, the Defendant stipulated that the value
claimed by the victims was the amount they lost, totaling $10,750, though defense counsel
noted that not every victim had claimed restitution. The Defendant requested a restitution
hearing to determine his ability to pay the restitution, and he asserted that he was without
savings. Further, the Defendant had previously requested a reduction in his bond amount
on April 8, 2019, citing his lack of income or savings. In response, the trial court entered
a restitution order for $10,750, and when asked for clarification by defense counsel,
explained that “the order will be that there is restitution owed of $10,750. But as far as his
ability to pay would be like . . . [the State] said, that would be a matter for parole and . . .
that’s a matter that should be . . . taken up down the road.” The trial court responded
affirmatively when defense counsel clarified, “[A]s to how [the Defendant] is or is not to
pay it, you’re saying that will be an issue for parole to figure out?” Ultimately, the trial
court stated that the Defendant’s ability to pay restitution and a pay schedule would be
“reserved for a later date.” This timely appeal followed.

                                         ANALYSIS

       On appeal, the Defendant argues: 1) that the trial court should have held a restitution
hearing regarding the Defendant’s ability to pay restitution; and 2) that the restitution
amount of $10,750 is unreasonable considering the Defendant’s financial resources. The
State concedes that this case should be remanded to the trial court for “proceedings on the
[D]efendant’s resources, ability to pay, and the establishment of a pay schedule.”

       We review a trial court’s order of restitution under an abuse of discretion standard,
with a presumption that the trial court’s ruling was reasonable. See State v. John N. Moffit,
No. W2014-02388-CCA-R3-CD, 2016 WL 369379, at *4 (Tenn. Crim. App. Jan. 29,
2016), perm. app. denied (Tenn. June 24, 2016) (citing State v. Bise, 380 S.W.3d 682, 708
(Tenn. 2012); State v. Caudle, 388 S.W.3d 273, 279 (Tenn. 2012); State v. David Allen
                                             -2-
Bohanon, No. M2012-02366-CCA-R3-CD, 2013 WL 5777254, at *4 (Tenn. Crim. App.
Oct. 25, 2013)). A trial court’s exercise of discretion will only be reversed on appeal if the
court “‘applied an incorrect legal standard, or reached a decision which is against logic or
reasoning that caused an injustice to the party complaining.’” State v. Robinson, 146
S.W.3d 469, 490 (Tenn. 2004) (quoting State v. Shuck, 953 S.W.2d 662, 669 (Tenn.
1997)); see also State v. Moore, 6 S.W.3d 235, 242 (Tenn. 1999).

        Tennessee Code Annotated section 40-20-116 mandates restitution of either the
property or, if that is not possible, the value of the property in cases in which a defendant
has been convicted of “stealing or feloniously taking or receiving property[.]” Tenn. Code
Ann. § 40-20-116(a) (2012). “The purpose of restitution is not only to compensate the
victim but also to punish and rehabilitate the guilty.” State v. Johnson, 968 S.W.2d 883,
885 (Tenn. Crim. App. 1997). Tennessee courts are encouraged to order restitution when
appropriate, see Tenn. Code Ann. §§ 40-35-102(3)(D), -103(6), but trial courts “are without
inherent power or authority to order payment of restitution except as is derived from
legislative enactment.” State v. Alford, 970 S.W.2d 944, 945 (Tenn. 1998).

       When ordering restitution as a condition of probation, the trial court must consider
not only the victim’s losses, but also the financial resources and future ability of the
defendant to pay. Tenn. Code Ann. § 40-35-304(d); State v. Bottoms, 87 S.W.3d 95, 108
(Tenn. Crim. App. 2001). This is because “[a]n order of restitution which obviously cannot
be fulfilled serves no purpose for the [defendant] or the victim.” Johnson, 968 S.W.2d at
886. The trial court shall specify the amount and time for payment and may permit
payment or performance of restitution in installments. Tenn. Code Ann. § 40-35-304(c).
The court may not establish a payment or schedule that extends beyond the expiration of
the sentence. Id. § 40-35-304(g)(2). If, however, any portion of the ordered restitution
remains unpaid at the expiration of the payment period, it may be converted to a civil
judgment. Id. § 40-35-304(h).

        In the instant case, the trial court set a restitution amount at $10,750 and “reserved
for a later date” any discussion regarding the Defendant’s ability to pay restitution, method
of payment, or payment schedule. There is nothing in the record before us to determine
how the restitution amount was determined, except that the parties stipulated that the
victims’ losses totaled $10,750. Further, there is nothing in the record to indicate that the
trial court considered the Defendant’s ability to pay restitution, as required by Tennessee
Code Annotated section 40-35-304(d), and the judgment forms fail to state the time of
payment or any other repayment terms, as required by Tennessee Code Annotated section
40-35-304(c).

       Because the trial court did not give proper consideration to the Defendant’s financial
resources and his future ability to pay, we remand the case to the trial court for further
                                            -3-
findings regarding the Defendant’s resources and future ability to pay, as well as for a
determination of a reasonable amount of restitution, including the setting of a monthly
payment plan, if appropriate.
                                   CONCLUSION

       Based on the foregoing authorities and reasoning, the judgment of the trial court is
reversed with respect to restitution, and the case is remanded to the trial court for further
proceedings consistent with this opinion.



                                              ____________________________________
                                              ALAN E. GLENN, JUDGE




                                            -4-